Plaintiff in error was indicted, tried, convicted and sentenced in the circuit court of Sangamon county for the crime of embezzlement, and the record of the proceedings in that court is now before this court for review upon writ of error.
The transcript of the record of the circuit court contained what purported to be a bill of exceptions. Upon motion of defendant in error the purported bill of exceptions was stricken from the transcript of the record. The statement, brief and argument for plaintiff in error contain the following: "The points relied upon for the reversal of this case and the errors committed by the trial court are as follows". *Page 395 
This statement is followed by the statement of five points, each one of which has relation solely to matters contained in the purported bill of exceptions. The questions raised by these points are matters which can only be preserved for review by a bill of exceptions. Since the only points relied upon by plaintiff in error for a reversal of the judgment of the circuit court are matters which can only be preserved for review by a bill of exceptions, and the purported bill of exceptions having been stricken from the transcript of the record, the judgment of the trial court must be affirmed.People v. Rosenwald, 266 Ill. 548; People v. Ditto, 317 id. 576.
Judgment affirmed.